          Case 1:19-cv-05428-AKH Document 128 Filed 11/25/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CLAUDIA COJOCARU and NAOMI HABER,                               :
                                                                 :
                                          Plaintiffs,            :   ORDER
                                                                 :
              -against-                                          :   19 Civ. 5428 (AKH)
                                                                 :
 CITY UNIVERSITY OF NEW YORK d/b/a JOHN :
 JAY COLLEGE OF CRIMINAL JUSTICE, et al., :
                                                                 :
                                          Defendants.            :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

In response to the parties’ joint letter of November 23, 2020, I rule as follows:

        1. CUNY’s offer to produce documents regarding inappropriate sexual touching,
language, propositioning or harassment by professors, from 2015 to the filing of the complaint,
in the sociology and anthropology departments of John Jay college, should be enlarged to 2013
and 2014, the period alleged in the complaint, is sufficient. Demands for production beyond
that seek irrelevant information, burdensome to CUNY. Plaintiffs worked in these two
departments; events in other departments are irrelevant.

       2. Plaintiffs’ demand for production for all complaints made against the individual
defendants seeks irrelevant information and is too broad. Defendants’ objection is sustained;
production is limited to complaints about sexual misconduct, discrimination and retaliation.

        3. Production shall be made by December 15, 2020.

        4. Defendant Curtis shall produce, to the extent CUNY is producing, and in whatever
method of storage, ESI or otherwise, by December 15, 2020. Defendant Curtis is admonished
for not complying with previous discovery requests.

        5. Plaintiffs shall identify the persons they believed witnessed the events complained of,
or had communications, written or oral, relating to such events. The identifications shall
provide, for each person, the addresses where such persons may be served with subpoenas and
state the general nature of their knowledge and when it was gained.

       6. Plaintiffs shall describe whatever economic injuries they suffered and provide the
bases for their calculations. If plaintiffs sought medical or psychological help because of


                                                        1
          Case 1:19-cv-05428-AKH Document 128 Filed 11/25/20 Page 2 of 2




defendants’ conduct, they should identify such persons and identify the period within which they
sought such help.

         7. Production shall be made by December 15, 2020.

        8. Defendants’ demand for production of documents relating to their complaints and
investigations, and investigations relating thereto, are too broad, except that plaintiffs shall
identify their complaints to anyone at CUNY.

        9. Defendant Curtis’ demands for production of all complaints made to CUNY by
plaintiffs, or against plaintiffs, except those relating to complaints of sexual misconduct, are too
broad. CUNY’s objections are sustained.

       11. The parties shall produce documents in the order they were kept, or in relation to
paragraphs of document demands, and reproduce illegible documents identified by the receiving
party.

        12. Defendant Curtis’ demand for applications for education or employment in the period
prior to their leaving of CUNY is too broad and is irrelevant. Plaintiffs’ objection is sustained.

       13. Objections to interrogatories 18, 21, 24, and 25 to Cojocaru and 15, 18, 21, and 22 to
Haber are sustained. The questions are too broad.



                SO ORDERED.

Dated:          November 25, 2020                               /s/ Alvin K. Hellerstein
                New York, New York                            ALVIN K. HELLERSTEIN
                                                              United States District Judge




                                                  2
